Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2 and 17 have been cancelled; Claims 1, 3, 9, and 15 have been amended; Claims 21-22 are added as new claims; Claims 1, 3-16, and 18-22 remain for examination, wherein claims 1, 9, and 15 are independent claims.
Previous Rejections/Objections
Previous rejection of Claims 2 and 17 under 35 U.S.C. 103 as being unpatentable over Kubota (US-PG-pub 20130146181 A1, thereafter PG’181) in view of Takayama et al (US 6258179 B1, thereafter US’179) is withdrawn since these claims are cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/28/2021.
However, in view of the Applicant’s “Arguments/Remarks with amendment filed on 12/28/2021 and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly at least 7vol% of carbide” in carbide layer, and the claim also recites “wherein the carburized layer further includes a carbide area fraction over 10% from a surface of the carburized layer to a depth of 300m”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 10-14 depend on claim 9, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 3-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US-PG-pub 20130146181 A1, thereafter PG’181) in view of Takayama et al (US 6258179 B1, thereafter US’179).
PG’181 in view of US’179 is applied to the instant claims 1, 3-8, 15-16, and 18-20 for the same reason as stated in the previous office action dated 9/28/2021.
Regarding amendment claims 1 and newly added claims 21-22, the claimed carbide particle density is recognized as features fully depended on the alloy composition and treating process. As discussed above, PG’181 in view of US’179 teaches the same alloy manufactured by the similar carburization process under the similar process conditions for the same carburized part application as recited in the instant invention. The claimed features would be highly expected for the steel part of PG’181 in view of US’179. MPEP 2112 01 and 2145 II. Actually, more specifically, US’179 specify precipitating 5-20%Vol% of cementite particle with 1 m or less size in the carburized surface layer and providing photograph of distribution of particle in surface layer (Fig.21 and 25 x400), which overlaps the claimed carbides distribution as recited in the instant claims (the density can be calculated from the size and amount of carbide in the carburized layer—noted by the Examiner), which prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize carbides distribution in the carburization layer as demonstrated in US’179 for the carburized part of PG’181 since both PG’181 and US’179 teach the same carburization process for the steel alloy part as claimed in the instant invention and US’179 specify obtain a steel with dispersing cementite grains in the surface of steel uniformly and finely as not to affect fatigue strength and capable of fining the crystal grains of austenite (Abstract, claims, and technical field of US’179).
Regarding the amended features in the instant claim 9, PG’181 provides example #6 (steel F) in table 2 having NMTP less than 2 area%, and US’179 specify precipitating 5-20%Vol% of cementite particle with 1 m or less size in the carburized surface layer and providing photograph of distribution of particle in surface layer (Fig.21 and 25 x400), which overlaps the claimed carbide amount in the carburized layer as claimed in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize carbides distribution in the carburization layer as demonstrated in US’179 for the carburized part of PG’181 since both PG’181 and US’179 teach the same carburization process for the steel alloy part as claimed in the instant invention and 
Regarding amended feature in claim 15, US’179 teaches reheating at 800oC for 1hr and gas cooling (Fig.5(b) of US’179), which is within the reheating temperature range as claimed in the instant claim.
Notes: Takayama (US 2005/0257860 A1) is recorded as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1, 3-16, and 18-22 have been considered but they are moot in view of the new ground rejection as stated above. The Applicant’s arguments related to the amended features have been stated in the rejection above.
The Applicant’s arguments are summarized as following:
1, Regarding the rejections for claims 1 and 9, Kubota (PG’181) does not specify the claimed carbide distribution and the process limitations are critical for the formed features. Takayama et al (US’179) does not remedy the difference of the Kubota (PG’181).
2, Regarding the rejections for claim 15, the data listed in specification has shown the criticality of the claimed process parameters. 
In response
m or less size in the carburized surface layer and providing photograph of distribution of particle in surface layer (Fig.21 and 25 x400) (the density can be calculated from the size and amount of carbide in the carburized layer), which overlaps the claimed carbide distribution in the carburized layer as claimed in the instant claims. Overlapping in carbide distribution in the carburized layer creates a prima facie case of obviousness. MPEP 2144 05 I.
Regarding the argument 2, US’179 teaches reheating at 800oC for 1hr and gas cooling (Fig.5(b) of US’179), which is within the reheating temperature range as claimed in the instant claim. It is further noted that the argued properties, such as “surface contact fatigue lifespans” is not included in the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734